UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X
W.D., on behalf of his minor children, A. & J.; J.J., on behalf
of her minor child, R.; L.V.G., on behalf of his four minor
children; P.J. and M.O., on behalf of his minor child, A., D.                Docket No. 19-cv-02066 (JCM)
and R.J., on behalf of their minor children, S. & O.; K.K., on
behalf of her minor children M. & G.; L.K., on behalf of his
minor child, L.; M.K. on behalf of his minor child, A.; V.L.,
on behalf of her two minor children; T. and M.M., on behalf
of their minor children Y., N. & S.; K.M., on behalf of her
minor children, R. & A.; J.O., on behalf of her minor child,
T.; M.P., on behalf of his minor children, Tr., and Te.; L.P.,
on behalf of her minor child, M.; M.R., on behalf of her minor
children R. & E.; J.R., on behalf of her minor child, C. and
T.T., on behalf of his minor child, M.; Y.T., on behalf of her
minor child, Y.,

                                            Plaintiffs,

                              -against-

ROCKLAND COUNTY, DR. PATRICIA SCHNABLE
RUPPERT, COMMISSIONER, ROCKLAND COUNTY
DEPARTMENT OF HEALTH, and ED DAY, COUNTY
EXECUTIVE, COUNTY OF ROCKLAND, both sued in
their individual and official capacities,

                                             Defendants.
-------------------------------------------------------------------------X


                               REPLY MEMORANDUM OF LAW
                                  IN FURTHER SUPPORT OF
                              MOTION FOR SUMMARY JUDGMENT


                                        THOMAS E. HUMBACH
                                             County Attorney
                                            By: Patrick Fischer
                                      Senior Assistant County Attorney
                                         11 New Hempstead Road
                                       New City, New York 10956
                                              (845) 638-5146
                                       fischepa@co.rockland.ny.us
        Defendants respectfully submit this reply memorandum of law in further support of their

motion for summary judgment (“Motion”) pursuant to F.R.C.P. 56.

        At the outset, Defendants note that Plaintiffs’ Memorandum of Law in Opposition [Doc

No. 83] provides that the Commissioner’s Letter is not the basis of Plaintiffs’ second, third or

fourth causes of action. (See pp. 13, 20, 22).1 Moreover, those causes of action are based on

school exclusions that were in effect months before the Emergency Declaration was issued by the

Rockland County Executive, and upon which it had no impact. Plaintiffs therefore suffered no

damages based on the Emergency Declaration, and Defendants’ motion with regard to the second,

third and fourth causes of action must be granted in its entirety without further analysis.

Nonetheless, below is Defendants’ reply to the Opposition.

                          POINT I: DEFENDANTS DID NOT VIOLATE
                          PLAINTIFFS’ PROCEDURAL DUE PROCESS

        Defendants’ Memorandum of Law in Support (“MOL”) [Doc. No. 81] argues: (1) Plaintiffs

received all of the process they were due by bringing an Article 78 petition; (2) even in the absence

of a post-deprivational hearing, a pre-deprivational hearing is not required in an emergency health

situation; and (3) a religious exemption to vaccinations is not a fundamental right. Plaintiffs fail

to refute these points, and summary judgment must be granted in Defendants’ favor.

        With regard to the first point, Defendants’ MOL lists numerous cases showing that an

Article 78 proceeding was an appropriate post-deprivational remedy herein. Plaintiffs attempt to

distinguish a few of these cases but fail to provide even a single case to refute Defendants’ position.

Defendants’ Motion as to Point I must be granted.



1
  Defendants note that Plaintiffs’ Amended Complaint did not make clear that Claims II through IV did not relate to
the actions of Dr. Ruppert and the Rockland County Department of Health. Defendants did their best to discern the
Amended Complaint and resultingly discussed the Commissioner’s Letter at length in their MOL. Plaintiffs’
Opposition clarified Plaintiffs’ claims, and this Reply responds to the Opposition accordingly.

                                                        1
       With regard to the second point, neither a pre-deprivational nor a post-deprivational

hearing was required in this emergency situation. This is clear from New York State’s handling

of the coronavirus pandemic and mandating the closure of schools without any hearings. A public

health crisis wherein people are threatened by a potentially deadly disease or virus like the

coronavirus or the measles is clearly an emergency. Protection of the public health and safety is

“[o]ne of the oldest examples” of permissible summary action. Ewing v. Mytinger & Casselberry,

Inc., 339 U.S. 594, 599 (1950).

       In Hodel v. Va. Surface Mining & Reclamation Ass'n, 452 U.S. 264, 299-300 (1981), the

Supreme Court upheld the constitutionality of an emergency procedure which allowed the

Secretary of the Interior, acting through government inspectors, to order the immediate cessation

of mining activities when an inspector perceived an immediate danger to public safety. The Court

in Hodel stressed the importance of according deference to the government’s emergency

procedures. Such action “responds to situations in which swift action is necessary to protect the

public health and safety. This is precisely the type of emergency situation in which this Court has

found summary administrative action justified.” Hodel, at 301 (citing Ewing).

       The essence of an emergency is the need for swift action. In Catanzaro v. Weiden, 188

F.3d 56 (2d Cir. 1999), a car crashed into a building causing serious structural damage. The city

thus ordered the building demolished and did not afford the building owner an opportunity to be

heard. In holding that the city did not violate due process, the Court stated that it should “not []

engage in a hindsight analysis of whether the damage to the buildings actually created an

immediate danger to the public. Under Hodel, the due process guarantee is offended only when

an emergency procedure is invoked in an abusive and arbitrary manner … .” Id. at 62 (citing

Hodel, at 302-303). The Court, at 188 F.3d at 63, went on to say:



                                                 2
       We do not mean to suggest that the government may simply avoid affording due
       process to citizens by arbitrarily invoking emergency procedures; Hodel clearly
       declares such actions unconstitutional. However, where there is competent
       evidence allowing the official to reasonably believe that an emergency does in fact
       exist, or that affording predeprivation process would be otherwise impractical, the
       discretionary invocation of an emergency procedure results in a constitutional
       violation only where such invocation is arbitrary or amounts to an abuse of
       discretion. … This somewhat deferential standard finds strong support in policy
       considerations. The law should not discourage officials from taking prompt action
       to insure the public safety. By subjecting a decision to invoke an emergency
       procedure to an exacting hindsight analysis, where every mistake, even if made in
       good faith, becomes a constitutional violation, we encourage delay and thereby
       potentially increase the public's exposure to dangerous conditions. This quandary
       is exactly what these emergency procedures are designed to prevent, and is the
       primary reason they are constitutionally acceptable.

       Plaintiffs’ contention that there was no emergency is patently wrong. Measles is an

extremely infectious disease, far more infectious than the coronavirus. As shown by the March

21, 2019 State DOH with epi-curve and age breakdown, the overwhelming number of cases were

in children under the age of 20. See Emails COR0001093-1109, Fischer Decl., Ex(s). 6. The

median age of confirmed measles cases was 6 years old. Id. The mean age of confirmed measles

cases was 9.7 years old. Id. The data indicated two large peaks of measles in the first 50 days of

the outbreak with consistent spikes of cases in the next 100 plus days. Id. Furthermore, by March

25, 2019, State DOH reported that Rockland County had 152 measles cases.              See Emails

COR0001137-1138, Fischer Decl., Ex(s). 6. School children were the most at risk. Requiring a

pre-deprivational hearing would have had unvaccinated students coming to school, potentially

exposing themselves while the legal process played out. This is the equivalent of closing the barn

doors after the horses ran out.

       Lastly, a §1983 constitutional claim will not lie “where the state provides a post-

deprivation remedy adequate to meet the due process requirements of the Constitution.” Vialez v.

New York City Housing Authority, 783 F. Supp. 109, 113 (S.D.N.Y. 1991).



                                                3
       To challenge Defendants’ third point that a religious exemption is not a fundamental right,

Plaintiffs cite Goss v. Lopez, 419 U.S. 565 (1975). Such reliance is improper. Goss involved

students being suspended from school for misconduct without any formal hearing process.

Nowhere does Goss say that education is a fundamental right. The Court’s discussion is not about

the power of the state in a public health emergency, but rather how unsubstantiated misconduct

charges could harm students. See id. at 575. The Goss opinion simply mandates a fundamentally

fair hearing process before a student could be suspended from school. See id. at 574.

       Plaintiffs contend that Jacobson v. Massachusetts, 197 U.S. 11 (1905), is not applicable

here because it involved a local law requiring mandatory vaccination. This limited view of

Jacobson ignores its progeny. Jacobson’s principles relating to the inherent police power of

government to combat threats to the public health have been and continue to be cited as leading

authority in cases outside Jacobson’s fact pattern, including in the context of Emergency Orders

intended to combat the ongoing COVID-19 pandemic.

       The Western District of New York recently cited Jacobson in denying a request to enjoin

the Mayor of Rochester’s Emergency Order to prevent the spread of COVID-19, which restricted

gatherings of more than four persons outdoors and more than nine persons indoors between 11:00

p.m. and 5:00 a.m. See Martin v. Warren, No. 20-cv-6538 (CJS), 2020 U.S. Dist. LEXIS 154979

(W.D.N.Y. August 26, 2020). In so ruling, the Court stated that the COVID-19 situation in the

city was “sufficiently serious to warrant the invocation of Jacobson.” Id. at 52.

       The Southern District of New York also recently cited Jacobson in denying a request to

enjoin the Mayor of New York City’s Executive Order prohibiting all public gatherings of any

size. See Geller v. De Blasio, No. 20-cv-3566 (DLC), 2020 U.S. Dist. LEXIS 87405 (S.D.N.Y.

May 18, 2020). In so ruling, the Court stated that the order must be viewed through the “lens” of



                                                 4
Jacobson, which held that “a community has the right to protect itself against an epidemic of

disease which threatens its members.” Id. at 7 (quoting Jacobson, at 27). The Geller Court further

observed that, pursuant to Jacobson, in the face of such an epidemic, judicial scrutiny should be

reserved for a regulation that “‘has no real or substantial relation to’ the object of protecting ‘the

public health, the public morals, or the public safety,’ or is ‘beyond all question, a plain, palpable

invasion of rights secured by the fundamental law,’” and that “a ‘court would usurp the functions

of another branch of government if it adjudged, as matter of law, that the mode adopted under the

sanction of the state, to protect the people at large was arbitrary, and not justified by the necessities

of the case.’” Geller, at 7-8 (quoting Jacobson, at 27-28, 31).

        The Supreme Court recently cited Jacobson in denying a request to enjoin the Governor of

California’s Executive Order limiting attendance at places of worship to 25% of building capacity

or a maximum of 100 attendees. See S. Bay United Pentecostal Church v. Newsom, 140 S. Ct.

1613 (2020). In so ruling, the Court stated that a State’s response to a public health emergency

“is a dynamic and fact-intensive matter subject to reasonable disagreement. Our Constitution

principally entrusts ‘[t]he safety and the health of the people’ to the politically accountable officials

of the States ‘to guard and protect.’” Id. at 1613 (quoting Jacobson, at 38).

        Plaintiffs also argue that Phillips v. City of New York, 775 F.3d 538 (2d Cir. 2015), is not

applicable here because that case involved the exclusion of unvaccinated students from a school

with an outbreak of chicken pox. In Phillips, one student at a school had chicken pox and the

unvaccinated at that school were excluded as a result. Here, while GMWS did not have any

measles cases, the surrounding community had dozens, and unvaccinated students were at high

risk of contracting and spreading the measles. Phillips shows that excluding children with a

religious exemption from school is a constitutional response to a public health emergency.



                                                   5
   POINT II: THE ORDER DID NOT TARGET SINCERELY HELD RELIGIOUS
BELIEFS AND DID NOT SUBSTANTIALLY BURDEN FIRST AMENDMENT RIGHTS

       The Amended Complaint at ¶¶ 82 and 84 states that the Emergency Declaration violates

the First Amendment by precluding Plaintiffs from continuing “to send their unvaccinated children

[with religious exemptions] to school … .” The claim and Plaintiffs’ alleged damages therefore

relate to their inability to attend school. As already explained, the Emergency Declaration issued

by the County Executive had no impact upon Plaintiffs’ school attendance. Plaintiffs have entirely

failed to refute this point, and summary judgment must be granted for Defendants.

       Even if the Emergency Declaration did impact school attendance (which it clearly did not)

for the ten days when it was in effect, it was facially neutral, of general applicability, and narrowly

tailored. The Emergency Declaration applied to children who were able to be vaccinated and had

the biggest risk of contracting and spreading the measles. It permitted individuals under the age

of 18 who received one or more MMR dose to utilize taxi or livery vehicles or private residences,

or to attend medical treatments. See Fischer Decl., Ex(s) 8. Individuals who had not received a

single dose of MMR were free to communicate and express themselves in any means other than a

large, in-person gathering of more than 10 persons in a public place, as defined in the Emergency

Declaration. They were free to assemble publicly in small groups, assemble privately, and could

communicate with any number of people over the phone or over videoconference.

       In addition, as illustrated in the MOL, the Emergency Declaration was issued pursuant to

a sufficient compelling interest: health. Martin v. Warren, Geller v. De Blasio and S. Bay United

Pentecostal Church v. Newsom discussed above, demonstrate that the Court should not substitute

its judgment for the County Executive’s.

       Plaintiffs allege that the Emergency Declaration was aimed at children who had religious

exemptions to vaccination. However, religious exemptions only apply in a school setting, and

                                                  6
Plaintiffs had already been excluded from school by the Commissioner’s Letter. The Emergency

Declaration applied throughout Rockland County, beyond schools, and beyond Plaintiffs.

Plaintiffs’ argument that children with school-based religious exemptions were targeted is absurd.

       Plaintiffs outrageously claim that the Emergency Declaration was motivated by hostility

toward religion and cite the County Executive as stating that the religious exemption has been

abused and used as a personal preference exemption. Even if any such statement were accurate, it

would show that the County Executive disagrees with using the religious exemption for non-

religious purposes, not that he is hostile toward religion. Plaintiffs’ arguments are illogical. The

Opposition’s arguments that religious discrimination is wrong are therefore a red herring to distract

from the fact that the County Executive never spoke or acted in any way against religion.

Defendants therefore refrain from correcting Plaintiffs’ misstatements of fact regarding Point II,

as “[d]isputes over irrelevant facts must not be allowed to obscure the lack of a material dispute.”

Burlington Coat Factory Warehouse Corp. v. Esprit de Corp., 769 F.2d 919, 923 (2d Cir. 1985).

       Furthermore, F.F. v. State of NY, 114 N.Y.S.3d 852 (Alb. Sup. Ct 2019), analyzed the

repeal of the religious exemption. The Court cautioned that guessing the motives of political

leaders was hazardous. “That is why ‘isolated remarks are entitled to little or no weight[.’]” Id.

at 866 (quoting Murphy v. Empire of America, FSA, 746 F2d 931, 935 (2d Cir 1984)). In upholding

the repeal of the religious exemption as constitutional, the Court held that “the overall history and

context of New York’s vaccination law, the series of events leading up to the repeal of the religious

exemption, and the legislative history of the repeal, all lead to the inexorable conclusion that the

repeal was driven by public health concerns, not religious animus.” F.F., at 863.

       Moreover, Plaintiffs attached such statements taken from multiple sources, such as

newspaper articles and a Facebook post, to the Opposition. A motion for summary judgment must



                                                 7
be opposed by evidentiary materials listed in F.R.C.P. 56(c). See Celotex Corp. v. Catrett, 477

U.S. 317, 324 (1985). The Court may consider pleadings, depositions, answers to interrogatories,

admissions and affidavits in deciding a summary judgment motion. F.R.C. P. 56(c). The materials

submitted by Plaintiffs do not fall within those categories and should not be considered by the

Court. Likewise, pursuant to Local Rule 56.1(d), statements in Plaintiffs’ Response to Defendants’

Statement of Material Facts Pursuant to Local Rule 56.1 [Doc. No. 84] lacking a citation to

admissible evidence as defined by F.R.C.P. 56(c) should also be disregarded by the Court.

        POINT III: DEFENDANTS DID NOT VIOLATE EQUAL PROTECTION
       Plaintiffs have failed to cite a single case to refute this point. As in response to Point II,

Plaintiffs wrongfully assign a fictional motivation underlying the Emergency Declaration with no

supporting facts or law. The County Executive never made negative remarks toward religion or

those who were religious, and the Amended Complaint and Opposition mischaracterize his

statements. In addition, as already expressed, the Emergency Declaration had no impact upon

Plaintiffs’ school attendance, and summary judgment must be granted for Defendants.

       Moreover, “restrictions on particular social activities … during [a public health crisis] is a

dynamic and fact-intensive matter subject to reasonable disagreement.” S. Bay United Pentecostal

Church v. Newsom, 140 S. Ct. 1613, 1613 (2020). In the context of a public health emergency,

disagreement with a particular course of action or evaluating the benefits of alternatives with the

benefit of hindsight does not mean that the government action was unconstitutional. “While it is

no secret that reasonable minds can and do differ over what defensive measures might be most

effective and desirable, there is little room for debate in this forum. Jacobson instructs that it is

‘no part of the function of a court’ to determine which measures are ‘likely to be the most effective

for the protection of the public against disease.’” Luke's Catering Serv. v. Cuomo, 2020 U.S. Dist.

LEXIS 165907, *39-40 (quoting Jacobson, 197 U.S. at 30).

                                                 8
       The Emergency Declaration did not have a discriminatory purpose. It was formulated

based on data. See Day Transcript, page 98, line(s) 12-13; Fischer Decl., Ex(s). 4. “When faced

with a society-threatening epidemic, state officials are empowered to implement emergency

protective measures that infringe federal constitutional rights. They may generally do so at their

sole discretion and for so long as is necessary.” Luke's Catering Serv. v. Cuomo, No. 20-cv-1086S,

2020 U.S. Dist. LEXIS 165907, at *2 (W.D.N.Y. Sept. 10, 2020). Policy considerations regarding

adults needing to work protecting individuals with medical exemptions were also considered,

which “bear some real or substantial relation to the threatening epidemic and are not

unquestionably a plain invasion of rights,” and as such, “the efficacy and wisdom of those

measures are not subject to judicial second-guessing.” Id. The Public Health Law now requires

all students other than those with medical exemptions to receive mandatory vaccinations. See F.F.

      POINT IV: DEFENDANTS DID NOT VIOLATE FREEDOM OF ASSEMBLY
       As with Point III, Plaintiffs have failed to list even a single case to refute this point.

Likewise, as noted above, the religious exemption only applies to the school setting. Unvaccinated

children with religious exemptions to vaccinations had been excluded from school months before

the Emergency Declaration was issued, and the Emergency Declaration therefore had no impact

upon Plaintiffs’ exclusion from school. At all times herein, there is, and was, no religious

exemption to public assembly. The Opposition argues that the Emergency Declaration limited

public assembly because of “Day’s abhorrence of religious exemptions” (see Opposition, at pp.

22), but the Emergency Declaration does not discuss religion in any way.

       “[C]ourts have long held that the constitutional right to assembly—like the right to free

speech—is not absolute.” Amato v. Elicker, No. 20-cv-464, 2020 U.S. Dist. LEXIS 87758, at *26-

27 (D. Conn. May 19, 2020) (citing Papineau v. Parmley, 465 F.3d 46, 56 (2d Cir. 2006)). “That

is especially true in the context of an epidemic.” Leb. Valley Auto Racing Corp. v. Cuomo, No.

                                                9
20-cv-804, 2020 U.S. Dist. LEXIS 143223, at *9 (N.D.N.Y. Aug. 11, 2020) (citing Jacobson).

Jacobson has been cited by courts denying freedom-of-assembly challenges to state authority

during the COVID-19 pandemic. See Tigges v. Northam, No. 20-cv-410, 2020 U.S. Dist. LEXIS

131592, at *22-24 (E.D. Va. July 21, 2020) (no likelihood of success on the merits in freedom-of-

assembly challenge to Virginia executive order limiting attendees at gatherings); Legacy Church,

Inc. v. Kunkel, No. 20-cv-327, 2020 U.S. Dist. LEXIS 122542, at *362, *372, *380, *385 (D.N.M.

July 13, 2020) (unsuccessful freedom-of-assembly challenge to a number of New Mexico

executive orders impacting religious gatherings).         Rockland County’s measles outbreak

constituted the sort of public health crisis or “epidemic of disease which threatens the safety of [a

community's] members” contemplated by Jacobson, 197 U.S. at 27. In accordance with Jacobson,

Defendants’ actions had a “real and substantial relation” to curbing the spread of the measles.

       Even without Jacobson, the Emergency Declaration was lawful as a reasonable time, place,

or manner restriction. See Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989). As

demonstrated under point II, above, the Emergency Declaration was content neutral. It was

“narrowly tailored to serve a significant governmental interest, and [it] leave[s] open ample

alternative channels for communication.” Id (internal quotation marks and citations omitted).

Thus, even under a standard First Amendment analysis, Defendants’ actions did not restrict

Plaintiffs’ right to publicly assemble without legal authority or compelling reason.

POINT V: DAMAGES ARE NOT AVAILABLE FOR PLAINTIFFS’ ALLEGED HARM
       As noted in V.D., any harm caused by the children’s exclusion from school was a result of

Plaintiffs’ own decision not to vaccinate their children. Any factual difference with V.D does not

bar its application.   Moreover, no damages for school exclusions are available under the

Emergency Declaration because they were effected by the Commissioner’s Letter months earlier.

The Emergency Declaration was only in effect March 27 through April 5, 2019.

                                                 10
                                         CONCLUSION

       For all of the reasons set forth above, it is respectfully requested that the Court grant an

Order granting summary judgment as a matter of law in favor of the Defendants and dismissing

Plaintiffs’ Complaint with prejudice in its entirety and for such other relief as the Court may deem

appropriate under the circumstances herein.

Dated: September 14, 2020
       New City, New York

                                                     THOMAS E. HUMBACH
                                                     County Attorney
                                                     Attorneys for Defendants
                                                     11 New Hempstead Road
                                                     New City, New York 10956
                                                     (845) 638-5180


                                                     By: /s/Patrick Fischer
                                                         PATRICK FISCHER
                                                         Senior Assistant County Attorney
                                                         fischepa@co.rockland.ny.us




                                                11
